Case 1:19-cv-01019-JMS-MPB Document 70 Filed 07/31/20 Page 1 of 1 PageID #: 838




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

  CALVIN JACKSON,                             )
                                              )
                           Plaintiff,         )
                                              )
                   vs.                        )       1:19-cv-01019-JMS-MPB
                                              )
  REGIONS BANK,                               )
                                              )
                           Defendant.         )

                 FINAL JUDGMENT PURSUANT TO FED. R. CIV. P. 58

        For the reasons set forth in the Court’s Order entered this day, the Court now enters

 FINAL JUDGMENT against Plaintiff and in favor of Defendant, such that Plaintiff shall take

 nothing by way of his Complaint.




         Date: 7/31/2020




 Distribution via ECF only to all counsel of record




                                                  1
